Wade, J.
1. The jury passed upon the issues of fact involved, and there was sufficient evidence to support their finding.
2. In the state of the record and construing the charge of the court as a whole, there is no substantial merit in any of the grounds of the motion for a new trial, and the court did not err in overruling the same.

Judgment affirmed.

Complaint; from city court of Milieu — Judge Thomas L. Hill. July 22, 1914.
Charles G. Reynolds, A. S. Anderson, for plaintiff in error.
William Woodrum, contra.